Citation Nr: 1445730	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spine disability, rated as 20 percent disabling prior to May 5, 2014, and as 60 percent disabling from that day forward.  

2.  Entitlement to a higher initial rating in excess of 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for degenerative disc disease of the lumbar spine, with an initial 20 percent rating, effective April  9, 2010.

The Veteran provided testimony during a hearing before a Decision Review Officer (DRO) at the RO in January 2011 and during a hearing before the undersigned at the RO in February 2013.  

The Board remanded the claim in March 2014 for additional development.  As the requested development has been completed, the claim has been returned for appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of the proper initial rating assignable for left lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time has the record demonstrated doctor-prescribed bed rest for the service-connected low back disability of any duration.  

2.  Prior to May 5, 2014, the Veteran's lumbar spine disability was not productive of limitation of flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

3.  Beginning May 5, 2014, the Veteran's lumbar spine disability has not been productive of unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  Prior to May 5, 2014, the criteria for a disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  Beginning May 5, 2014, the criteria for a disability rating in excess of 60 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and that, generally, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records and private primary care treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in July 2010 and May 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

In this case, the lumbar spine disability has been evaluated as 20 percent disabling prior to May 5, 2014, and as 60 percent disabling from that day forward under 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013) for degenerative disc disease and intervertebral disc syndrome (IVDS).  

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation contemplates IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In other words, given the above criteria, the Veteran is entitled to an increased rating prior to May 5, 2014, only on three bases: limitation of flexion to 30 degrees (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes (doctor prescribed bed rest) having a total duration of at least four weeks but less than six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

In making these determinations, the Board has considered the findings from the July 2010 VA examination, as well as the VA and private treatment records and his testimony during both hearings.  As to forward flexion, the most severe limitation of was found at the 2010 VA examination, where the Veteran was found to have forward flexion to 45 degrees without objective evidence of pain, and forward flexion to 38 degrees with pain following three repetitions.  There was no guarding, deformity, or spasm found at either examination.  The Veteran reported moderate flare-ups, which occurred every one-to-two months, lasted one-to-two days, and were alleviated with rest and pain medication.  The examiner specifically found no ankylosis upon examination.  

VA and private treatment records do not include any range of motion measurements nor do they indicate any kind of ankylosis.  The Veteran's testimony before the DRO and before the Board indicated that he was able to move his lumbar spine to some extent, indicating that it was not fixed in flexion or extension.  

The Board finds that given the above, the Veteran's disability more closely approximated a 20 percent disability rating prior to May 5, 2014.  The greatest limitation of motion was to 38 degrees considering pain after three repetitions.  Although the Veteran reported flare-ups of his symptoms, they were infrequent, short, and alleviated with rest and medication.  

The evidence reveals no indication whatsoever of ankylosis of the entire thoracolumbar spine or of doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability.  While the Veteran reported one incapacitating episode lasting five days in the last 12 months during the July 2010 VA examination, there is no indication in the record that this was doctor prescribed bed rest.  Consequently, there is no basis whatsoever for an increase for the underlying disability during this period.  Moreover, given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  

Beginning May 5, 2014, given the above criteria, the Veteran is entitled to an increased evaluation only upon a finding of unfavorable ankylosis of the entire spine.  The May 2014 VA examiner specifically found that there was no ankylosis of the lumbar spine.  VA and private treatment records do not include any range of motion measurements nor do they indicate any kind of ankylosis.  The Veteran has not reported that his spine is fixed at any degree of flexion or extension.  

Regarding incapacitating episodes, while the Veteran reported during the May 2014 VA examination incapacitating episodes of at least six weeks during the last 12 months, there is absolutely no evidence of this in the record.  At no time in the record has there been any evidence of doctor prescribed bed rest.  

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 20 percent prior to May 5, 2014, and in excess of 60 percent beginning May 5, 2014, for service-connected lumbar spine disability, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2012), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability.  The Veteran's lumbar spine disability is manifested primarily by loss of range of motion and pain.  The rating criteria are based on a loss of range of motion and take into account the impact of pain on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.


ORDER

For the period prior to May 5, 2014, an increased rating in excess of 20 percent for lumbar spine disability is denied.  


For the period beginning May 5, 2014, an increased rating in excess of 60 percent for lumbar spine disability is denied.  


REMAND

The May 2014 VA examiner diagnosed sciatic radiculopathy impacting the left lower extremity, with moderate numbness and moderate paresthesias and/or dysesthesias.  However, when asked to indicate the level of severity of left lower extremity sciatic radiculopathy, the examiner indicated that it was mild.  Therefore, the Board finds that clarification is required.  

Moreover, the Veteran has reported multiple times that he is unable to work due to his lumbar spine disability.  The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The recent examination, which indicates an increase in disability, does not contain an explicit opinion as to whether the Veteran's is able to obtain and maintain employment for which he would otherwise be qualified given his education and experience.  This opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the May 2014 VA examiner, if available, for clarification and opinion consistent with this remand.  Another VA examination should be provided if deemed necessary by the May 2014 examiner or if the same examiner is unavailable.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

Regarding left lower extremity sciatic radiculopathy, the examiner is requested to indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

The examiner should provide a thorough rationale for each of the opinions that takes into account the evidence of record.

In addition, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disabilities cause him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disabilities.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


